DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 29 September 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 40 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40 recites “wherein the second plastic is a food-safe, biodegradable, thermoplastic biopolymer, not produced from renewable resources”.  However, claim 22 from which claim 40 depends recites “wherein the second plastic is a food-safe, biodegradable, thermoplastic biopolymer, wherein the food-safe, biodegradable, thermoplastic biopolymer is a compostable plastic in accordance with EN 1342 and/or 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The Examiner notes that the source of a given polymeric material may reasonable be interpreted as a product-by-process limitation as it pertains to how the polymeric material is made not any specific feature of the material itself. As such, for the purpose of examination, the Examiner will interpret any food-safe, biodegradable, thermoplastic polymer as reading on the thermoplastic biopolymer of claim 40.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22, 26, 32, 34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbatenko et al., US 2013/0045308 (“Gorbatenko”)(previously cited) in view of Bauer et al., US 2011/0126497 (“Bauer”)(previously cited) and Rosato et al., Injection Molding Handbook, 3rd Ed. Kluwer Academic Publishers, Norwell, MA 2000 (“Rosato”)(newly cited).  Lee, T. S. et al. (ed.), Polylactic Acid: A Practical Guide for the Processing, Manufacturing, and Applications of PLA. William Andrew Publishing, 2013 (“Lee”)(previously cited) is relied upon as evidentiary references for claim 22. Mentink et al., US 2011/0196071 (“Mentink”)(previously cited) is relied upon as an evidentiary reference for claim 36.
Regarding claim 22
Gorbatenko is silent regarding the base cup of the disclosed capsule being injection molded and comprising a blend of polyvinyl alcohol (PVOH) and a biodegradable biopolymer.
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 0083, 0110].  The biodegradable packaging material is formed from a polymer mixture comprising a biodegradable base plastic component which is advantageously PLA and a barrier material component which is advantageously PVOH [0036-0038, 0067, 0068,
0089, 0091].  Lee serves as evidence that lactic acid is formed via the fermentation of glucose and that the lactic acid product is then polymerized either directly or through lactide as intermediate to form PLA (pages 53-54, section 2.1- Introduction). As such,
Lee evidences that PLA is produced from glucose. Bauer teaches that the addition of the barrier material component into the biodegradable base plastic material firmly integrates barrier properties into the base plastic material [0005-0008, 0068]. Bauer also teaches incorporating up to 50 wt% of the barrier material into the base plastic [0049-0051].
Rosato teaches injection molding is a suitable molding technique of forming parts comprising ribs and that thermoforming and sheet forming are not suitable methods for producing parts with ribs (page 1278 - Table 16-7). The Examiner notes that the veracity of the teachings of Rosato is confirmed by Applicant’s assertion on page 8 of the remarks filed 28 December 2021 that protruding reinforcing ribs cannot possibly be made via a deep drawing (i.e. thermoforming) process. 
Gorbatenko and Bauer are both directed towards food packaging articles formed from PLA resin materials. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Gorbatenko with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the base cup with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability. The resulting capsule would have read on the food container of claim 22. The PLA resin in the resulting base cup would have read on the thermoplastic material produced from glucose recited in claim 22.  
Gorbatenko and Rosato are both directed towards forming thermoplastic articles comprising ribs. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the beverage capsule of Gorbatenko via an injection molding process because as is taught by Rosato such a method is suitable for producing molded articles comprising ribs.  
Regarding claims 26 and 32,
Regarding claim 34, Gorbatenko teaches that the top cover is sealed to the base cup [0011, 0012].
Regarding claims 36 and 37, given that the beverage capsule of modified Gorbatenko would have been entirely formed from a PLA and/or a blend of PLA and PVOH, there is a reasonable expectation that the capsule as a whole would intrinsically meet the claimed biodegradability limitation (see MPEP 2112 V).  Additionally, Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193].
Regarding claim 38, Gorbatenko teaches that the beverage capsule is for use in coffee machines [0031].
Regarding claim 39, given that modified Gorbatenko does not teach incorporating any additional materials into the PLA resin of the base cup other than PVOH, the teachings of modified Gorbatenko encompass a blend consisting of PLA and PVOH.
Regarding claim 40, the Examiner notes that the source of a given polymeric material may reasonable be interpreted as a product-by-process limitation as it pertains to how the polymeric material is made and not any specific feature of the material itself. As such, in the absence of a non-obvious difference between the claimed biopolymer and the PLA resin of the prior art capsule, the Examiner reasonably interprets the prior art capsule as being the same as the claimed food container (see MPEP 2113).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbatenko in view of Bauer and Rosato as applied to claim 22 above, and further in view of Andreae et al., US 2017/0008694 (“Andreae”)(previously cited).
Regarding claims 24 and 25, as is described above, Gorbatenko as modified with Bauer and Rosato teaches a beverage capsule which meets the limitations of claim 22.  Modified Gorbatenko is silent regarding the collar of the capsule comprising a seal facing away from the opening.
Andreae discloses an injection molded beverage preparation capsule comprising a collar [abstract, 0001, 0004, 0007, 0043-0070, Figs. 1-12].  Andreae teaches incorporating a sealing ring which extends from the collar away from the opening of the capsule in order to seal the space between the capsule and the device for preparing the beverage while the capsule is clamped into the device [0019].  Andreae teaches forming the sealing ring from rubbery amorphous PLA [0019, 0073].
Modified Gorbatenko and Andreae are both directed towards injection molded beverage capsules. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a rubbery amorphous PLA sealing ring in the capsule of modified Gorbatenko as taught by Andreae in order to seal the space between the capsule and the device for preparing a beverage.  The sealing ring of the resulting capsule would have been rubbery therefore would have had a lower material hardness than the polymer blend of the body and flange of the capsule as claimed in claim 24. The PLA of the sealing ring would have met the biodegradability requirements of claim 25.

Claims 22, 26, 32-34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Empl et al., US 2015/0314952 (“Empl”)(previously cited) in view of Bauer.  Lee is relied upon as an evidentiary reference for claim 22.
Regarding claim 22, Empl discloses a coffee capsule (i.e. a container for free flowing food) which is hermetically sealed (i.e. oxygen tight) and comprises frustoconical capsule base body (i.e. a cup shaped body) having a wall, a bottom, and flange/rim (i.e. an outwardly projecting collar), and an opening [abstract, 0016, 0070, 0076-0081, 0095].  The capsule is closed by a covering membrane or film [0096-0098]. Empl teaches that is customary form beverage capsules via either a deep drawing process or by injection molding [0003].  As such, it would have been obvious to one of ordinary skill in the art to have formed the disclosed capsule body via injection molding.  Empl also teaches that it is customary to seal the coving membrane or film to the flange [0003]. The cup shaped body may be formed from a polymer material which may be a polylactic acid copolymer (i.e. PLA) [0084].  Empl does not teach or suggest that the capsule comprises additional component or multiple layers.  As such, Empl reasonably teaches a single component, single layer capsule. 
Empl is silent regarding the base cup of the disclosed capsule comprising a blend of polyvinyl alcohol (PVOH) and a biodegradable biopolymer.
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 0083, 0110].  The biodegradable packaging material is formed from a polymer mixture comprising a biodegradable base plastic component which is advantageously PLA and a barrier material component which is advantageously PVOH [0036-0038, 0067, 0068, 0089, 0091].  Lee serves as evidence that lactic acid is formed via the fermentation of glucose and that the lactic acid product is then polymerized either directly or through lactide as intermediate to form PLA (pages 53-54, section 2.1- Introduction). As such, 
Empl and Bauer are both directed towards food packaging articles formed from PLA resin materials. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Empl with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to form the capsule with the expectation of the increasing the barrier properties of the capsule while maintaining biodegradability. The resulting capsule would have read on the food container of claim 22. The PLA resin the resulting capsule would have read on the thermoplastic material produced from glucose recited in claim 22.  
Regarding claims 26 and 32, Empl teaches that the covering film/membrane may be formed from the same material as the capsule [0097].  As such, the covering film/membrane of the food container of modified Empl would have comprised PLA (i.e. a bioplastic) and up to 50 wt% of PVOH which renders obvious the claimed cover film.
Regarding claim 33,
Regarding claim 34, the covering film/membrane taught by Empl reads on the claimed cover film.  Additionally, Empl teaches that it is customary to seal the coving membrane or film to the flange [0003] as claimed.
Regarding claims 36 and 37, given that the capsule and covering film/membrane of modified Empl would have been entirely formed from a PLA and/or a blend of PLA and PVOH, there is a reasonable expectation that the capsule as a whole would intrinsically meet the claimed biodegradability limitation (see MPEP 2112 V).  Additionally, Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193].
Regarding claim 38, Empl teaches using container in connection with brewing chamber and a pump (i.e. in a liquid brewing product machine) [0166].
Regarding claim 39, given that modified Empl does not teach incorporating any additional materials into the PLA resin of the base cup other than PVOH, the teachings of modified Empl encompass a blend consisting of PLA and PVOH.
Regarding claim 40, the Examiner notes that the source of a given polymeric material may reasonable be interpreted as a product-by-process limitation as it pertains to how the polymeric material is made and not any specific feature of the material itself. As such, in the absence of a non-obvious difference between the claimed biopolymer and the PLA resin of the prior art capsule, the Examiner reasonably interprets the prior art capsule as being the same as the claimed food container (see MPEP 2113).

Claims 22, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., US 2017/0037241 (“Schmidt”)(newly cited).
Regarding claims 22 and 38, Schmidt discloses an injection-molded, single-piece, coffee capsule comprising a cup-shaped body having walls, a bottom, and an outwardly projecting collar [abstract, 0075, Figs. 1 and 2].  Adjacent to the outwardly projecting collar is an opening which is sealed with a material layer which renders the capsule gastight (i.e. the capsule is hermetically sealed) [0075, 0077, Figs. 1 and 2].  The capsule is formed from a resin composition comprising 15 to 70 wt% of a PLA components and from 5 to 40 wt% of a filler which may be polyvinyl alcohol resin (i.e. PVOH homopolymer)[abstract, 0017-0021, 0029, claim 8]. The PLA component of the resin composition on the claimed thermoplastic material and the polyvinyl alcohol resin filler component reads on the claimed PVOH homopolymer. The amount of PVOH resin taught by Schmidt overlaps, and therefore renders obvious, the claimed range of amounts.  Schmidt does not teach or suggest that the capsule comprises additional component or multiple layers.  As such, Schmidt reasonably teaches a single component, single layer capsule. Additionally, Figure 2 of Schmidt suggests a single layer capsule body [0076, Fig. 2].
Regarding claim 40, the Examiner notes that the source of a given polymeric material may reasonable be interpreted as a product-by-process limitation as it pertains to how the polymeric material is made and not any specific feature of the material itself. As such, in the absence of a non-obvious difference between the claimed biopolymer and the PLA resin of the prior art capsule, the Examiner reasonably interprets the prior art capsule as being the same as the claimed food container (see MPEP 2113).

Claims 22, 26, 28-32, 24, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly et al., US 2014/0037916 (“Reilly”)(previously cited) in view of Bauer and Aardenburg, US 2010/0064899 (“Aardenburg”)(newly cited). Lee and Mentink are relied upon as an evidentiary references for claims 22, 26, 28-32, 24, 36, and 38-40.
Regarding claims 22, 26, and 32, Reilly teaches a coffee capsule (i.e. a food container for receiving a free-flowing food) comprising a capsule body and a lid wherein the capsule body is formed from PLA [abstract, 0002, 0004, 0005]. The lid is formed from a multilayer laminate material comprising a single layer of PLA [abstract, 0023-0029, Fig.1]. Reilly teaches that the lid is sealed to the capsule body along a sealing flange (i.e. a collar) [0044].
Reilly is silent regarding the capsule body comprising a single piece, injection-molded base body with a wall, a bottom, and an outwardly projecting collar. Reilly is also silent regarding the capsule body being formed from a thermoplastic polymer blend.
Aardenburg discloses a sealed coffee capsule comprising a capsule body having a base (i.e. a bottom), sidewalls, and an outwardly projecting collar to which a lid is sealed [abstract, 0046-0049, 0057, Figs. 1-3 and 10-12]. The base of capsule body comprises stiffening zones which allow the body to be pierced to better effect and without the capsule base as whole being deformed [abstract, 0006].  Aardenburg teaches that the capsule is formed from a plastic material [0046].  However, as an alternative, Aardenburg also teaches that the capsule may be formed from a laminate [0046].  In light of these teachings, Aardenburg’s teaching of forming the capsule from a 
Bauer discloses a biodegradable plastic material which exhibits barrier properties and which is suitable for packaging applications [abstract, 0001, 0005-0007, 0066, 0083, 0110]. The biodegradable packaging material is formed from a polymer mixture comprising a biodegradable base plastic component which is advantageously PLA and a barrier material component which is advantageously PVOH [0036-0038, 0067, 0068, 0089, 0091]. Lee serves as evidence that PLA is produced from glucose (pages 53-54, section 2.1- Introduction).  
Reilly and Aardenburg are both directed toward coffee capsules. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the coffee capsule of Reilly by forming the capsule body via an injection molding process into the configuration taught by Aardenburg with the expectation of producing a capsule which can be pierced to better effect and without the capsule base as whole being deformed.  
Reilly and Bauer are both directed towards food containers formed from a PLA resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the beverage capsule of Reilly with the teachings of Bauer by incorporating up to 50 wt% of PVOH into the PLA resin used to 
The resulting capsule would have read on the food container of claims 22 and 32.  The film cover would have read on the cover film of claim 26. The PLA resin the container body would have read on the thermoplastic material produced from glucose. Regarding the phrase “produced in a single layer” recited in claim 26, the Examiner contends that this recitation provides no structural limitation to the claimed cover film since it is clear from dependent claims 28 and 30 that the cover may comprise additional layers. 
The PLA resin in the composition of the body and/or film cover would have read on the biodegradable biopolymer of claims 22, 26, and 32.  Mentink serves as evidence that PLA is compostable (i.e. biodegradable) within the definition of the standard EN 13432 [0193] as claimed. The proportion of PVOH in the container body and film would have encompassed, and therefore rendered obvious, the proportion recited in claim 26 (see MPEP 2144.05).
Regarding claim 28, Reilly teaches that the lid additionally comprises a polyester layer which reads on the claimed water vapor barrier [0023-0029, Fig. 1].
Regarding claims 29 and 31, Reilly teaches that the lid comprises a layer of paper [0023-0029, Fig. 1].
Regarding claim 30, Reilly teaches that the PLA resin layer film layer of the lid is adhered to the paper layer [0023-0029, Fig. 1].
Regarding claims 34 and 35,
Regarding claim 38, Reilly teaches using the brew cup in a coffee machine [0040].
Regarding claim 39, the PLA/EVOH blend taught by Bauer consists of two PLA and EVOH which reads on the claimed blend.
Regarding claim 40, the Examiner notes that the source of a given polymeric material may reasonable be interpreted as a product-by-process limitation as it pertains to how the polymeric material is made and not any specific feature of the material itself. As such, in the absence of a non-obvious difference between the claimed biopolymer and the PLA resin of the prior art capsule, the Examiner reasonably interprets the prior art capsule as being the same as the claimed food container (see MPEP 2113).

Claims 22 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Letica et al., US 2012/0138562 (“Letica”)(previously cited) in view of Min, CN 103044716 A (“Min”)(newly cited)(copy provided herewith).  The Polymer Properties Database accessed online at https://polymerdatabase.com/Polymer
%20Brands/PBS.html on 19 January 2021 (“Polymer Properties Database”) and Cecchi et al., Biobased Products from Food Sector Waste, Springer, 2021 (“Cecchi”) are relied upon as evidentiary references for claim 22 (newly cited) (copies provided herewith).  
Regarding claim 22, Letica discloses an injection molded container comprising a single-piece, cup-shaped body having a wall, a bottom, and an outwardly projecting collar which surrounds an opening [abstract, 0001, 0012-0037, Figs. 1-11].  The figures of the Letica reference illustrate a container body that consists of a single layer [0025-
Letica is silent regarding the container being formed from a thermoplastic polymer blend comprising two plastics.  
Min discloses a biodegradable composition comprising 10-50 parts by weight (pbw) of starch, 5 to 20 pbw of PVOH, 10 to 50 pbw of polybutylene succinate (PBS), 5 to 20 pbw of plasticizer, 0.5 to 5 pbw of compatibilizer, and 0.1 to 0.5 pbw of antioxidant [abstract, 0001, 0002, 0008-0017].  Min teaches that the composition can be injection molded and is suitable for producing container [0030, 0045].  Additionally, Min teaches that the composition can maintain good mechanical properties in a long service period and can then be composted and finally degraded into carbon dioxide and water [0045].
Polymer Properties Database serves as evidence that PBS may be formed from glucose (page 1 – under “Properties and Applications”).  Cecchi serves evidence the PBS is compostable according to EN 13432 (page 253 – under “6.4 Polybutylene Succinate (PBS)”).  
Letica and Min are both directed towards forming packaging from polymer compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the container of Letica from the composition taught by Min with the expectation of producing a container having good mechanical properties over a long service period and that can then be composted and finally degraded into carbon dioxide and water.  The PBS resin and PVOH resin of the composition of the container of modified Letica would have respectively read on the claimed thermoplastic biopolymer and PVOH homopolymer.  
The recitation in the claim of “for receiving a liquid, pasty or free-flowing food” in merely an intended use which has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2111.02 II).
Regarding claim 40, the Examiner notes that the source of a given polymeric material may reasonable be interpreted as a product-by-process limitation as it pertains to how the polymeric material is made not any specific feature of the material itself. As such, in the absence of a non-obvious difference between the claimed biopolymer and the PSB resin of the prior art container, the Examiner reasonably interprets the prior art capsule as being the same as the claimed food container (see MPEP 2113).

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are moot light of the new grounds of rejection set forth above which were necessitated by the amendments made to the claims. 
On page 9 of the remarks Applicant notes that one characterizing feature of PVOH lies in its water solubility.  Applicant goes on to assert one main characteristic of the food container according to Applicant’s claimed invention is the use of a blend in which the PVOH is protected by the second polymer in the polymer blend.  The Examiners notes that Applicant has not provided any objective evidence which demonstrates or suggests that the second polymer component is protected from water by the second polymer component.  It is also noted that arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145).  
Regarding Applicant’s arguments generally the Examiner wishes to note that as is evidence by the instantly cited prior art, prior to the filing of the instant application, it was known in the art of coffee capsules to form capsules bodies via injection molding (see Empl and Aardenburg) and to form capsule bodies from thermoplastic resin including PLA (see Reilly, Gorbatenko, Schmidt, and Empl).  Additionally, is also known in the art at the time the instant application was filed to mix PVOH with PLA in order to improve the barrier properties of PLA for packaging purposes.  Moreover, as is noted above, Gorbatenko, Schmidt, and Aardenburg all do not teach or suggest that a multilayer arrangement is a requirement.  As such, given that a single layer configuration is the simplest available configuration, the lack of teaching of a requirement for multiple layers strongly suggests a single layer configuration.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782